EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. D.H.R. Sarma on 3/31/2021.
The application has been amended as follows: 
Claim 3 (Currently Amended) The method of claim 1, wherein the metal is 
Claim 5 (Currently Amended) The method of claim 3, wherein the alloy is one of an alloy of copper, an alloy of aluminum, and steel.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Victor et al. (2011/0287203) discloses a method for forming an imprinting surface, comprising the steps of forming a nano-nickel sheet into a mold template ([0114], Fig. 1), 
i)    the surface structure contains micro features and nano features ([0029], [0038], [0040]; [126]-[127]);
ii)    wherein the features are in the ranges of 1nm to 100nm or 1 micron to 1,000 microns including elevations, depressions, pits, crevices, cavities ([0126], claim 1); these ranges have the end points the same with the range of 100nm to 1 micron as claimed in claim 1.
iii)    wherein the surface structure achieves water contact angle over 150° (151°, 153°) and roll off angles less than 5° (table 1, and para. [0128]).
	However, Victor et al. fails to disclose that the step of creating a surface structure on a surface of the metal sheet by exposing the surface to laser pulses that is capable of creating laser induced periodic surface structures by varying laser fluence to vary the depths of the laser induced periodic surface structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743